412 U.S. 1201
93 S. Ct. 2284
36 L. Ed. 2d 953
Daniel Edward HENRY et al., petitioners,v.Honorable John E. WARNER et al.No. A-1124.
Supreme Court of the United States
May 18, 1973

On motion to vacate orders staying District Court judgment pending disposition of the case by the Court of Appeals for the Ninth Circuit.
Mr. Justice DOUGLAS, Circuit Justice.


1
The application for an order vacating the stay of the Court of Appeals is denied on the representation of the Solicitor General that the named movants in the case have all been released from confinement and that within the Central District of California no persons are currently confined in any military detention facility as a result of a conviction by summary court-martial without the aid of counsel. Whether the District Court has authority to issue a writ of habeas corpus for unnamed members of the class outside the District and/or on a world-wide basis is no novel a question that an order granting such relief should be issued only after full argument. Application denied.